 1    Mark E. Merin (State Bar No. 043849)
      Paul H. Masuhara (State Bar No. 289805)
 2    LAW OFFICE OF MARK E. MERIN
      1010 F Street, Suite 300
 3    Sacramento, California 95814
      Telephone:     (916) 443-6911
 4    Facsimile:     (916) 447-8336
 5    E-Mail:        mark@markmerin.com
                     paul@markmerin.com
 6
      YOSHINORI H. T. HIMEL (State Bar No. 066194)
 7    372 Florin Road #191
      Sacramento, California 95831
 8    Telephone:    (916) 420-9865
      Facsimile:    (916) 721-2347
 9    E-Mail:       YHimel@LawRonin.com

10         Attorneys for Plaintiff, TULE LAKE COMMITTEE

11    Michael A. Robinson (SBN 214666)
      Patrick R. Bergin (SBN 269672)
12    Tim Hennessy (SBN 233595)
      FREDERICKS PEEBLES & MORGAN LLP
13    2020 L Street, Suite 250
      Sacramento, CA 95811
14    Telephone: (916) 441-2700
      Facsimile: (916) 441-2067
15    mrobinson@ndnlaw.com
16    thennessy@ndnlaw.com
           Attorneys for Defendants, CITY OF TULELAKE, CITY COUNCIL OF
17
           THE CITY OF TULELAKE, and MODOC TRIBE OF OKLAHOMA
18
                                                   UNITED STATES DISTRICT COURT
19
                                                 EASTERN DISTRICT OF CALIFORNIA
20
                                                           SACRAMENTO DIVISION
21

22   TULE LAKE COMMITTEE,                                                          Case No. 2:18-cv-02280-KJM-DMC

23                       Plaintiff,                                                STIPULATED STAY ORDER

24   vs.

25   CITY OF TULELAKE, et al.,

26                       Defendants.

27

28            The parties hereby stipulate, subject to the approval of the Court as provided for hereon, as
                                                                               1
                                                                 STIPULATED STAY ORDER
              Tule Lake Committee v. City of Tulelake, United States District Court, Eastern District of California, Case No. 2:18-cv-02280-KJM-CMK
 1   follows:

 2           1.        At a settlement conference held on September 27, 2018, the parties agreed, depending

 3   upon evidence which may be provided, that either this action would be dismissed after 180 days or

 4   further negotiations would occur to address issues which might remain. In furtherance of that agreement,

 5   this action is STAYED until further order of this Court.

 6           2.        Around the agreed 180-day time recorded at the settlement conference, this Court

 7   anticipates that Judge Cota will recommend whether to lift the stay.

 8           3.        The date to file an amended complaint, set in part II of the Status (Pretrial Scheduling)

 9   Order filed September 10, 2018, is EXTENDED until the fifteenth day after the filing of an order lifting

10   the stay.

11           4.        Time-related defenses (such as laches or Cal. Gov. Code § 54960.1(c)(4)) against claims

12   arising from a transaction, occurrence, or series of transactions or occurrences in this action, are

13   TOLLED from September 27, 2018, until the fifteenth day after the filing of an order lifting the stay.

14    Dated: October 16, 2018                                                 LAW OFFICE OF MARK E. MERIN
                                                                              Mark E. Merin
15                                                                            Paul H. Masuhara
                                                                              YOSHINORI H. T. HIMEL
16

17                                                                                /s/ YHimel
                                                                              By: __________________________________
18                                                                                Yoshinori H. T. Himel
                                                                                  Attorneys for Plaintiff
19                                                                                TULE LAKE COMMITTEE
20    Dated:                                                                  FREDERICKS PEEBLES & MORGAN LLP
21                                                                            Michael A. Robinson
                                                                              Patrick R. Bergin
22                                                                            Tim Hennessy

23
                                                                              By: __________________________________
24

25                                                                                  Attorneys for Defendants
                                                                                    CITY OF TULELAKE, CITY COUNCIL OF
26                                                                                  THE CITY OF TULELAKE, and MODOC
                                                                                    TRIBE OF OKLAHOMA
27

28
                                                                             2
                                                               STIPULATED STAY ORDER
            Tule Lake Committee v. City of Tulelake, United States District Court, Eastern District of California, Case No. 2:18-cv-02280-KJM-CMK
 1                                                                   ORDER

 2         It is APPROVED and SO ORDERED.

 3   DATED: November 9, 2018.

 4

 5
                                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           3
                                                             STIPULATED STAY ORDER
          Tule Lake Committee v. City of Tulelake, United States District Court, Eastern District of California, Case No. 2:18-cv-02280-KJM-CMK
